Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to January 23, 2019.  It is noted that 16/630,949 and 17/298,104 are related applications.  Please inform the examiner of any additional related cases; pending, allowed, or abandoned.
Applicant’s election without traverse of Group I, claims 1-5, 7-9, 11-13, 18, 24, 26-29, 31-34, 36-38, and 40 in the reply filed on 8/19/22 is acknowledged.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 11-13, 18, 24, 26-29, 31-34, 36-38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/831,930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '930 are directed to microwave or RF heating to sterilize and the present claims are directed more broadly to dry heat.  There are a number of forms of dry heat and dry heat encompasses microwave or RF as a method of heating.  Both claim sets are directed to making a sterile mixed allergen composition where the inventive step is sterilizing the composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11-13, 18, 24, 26-29, 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by conventional methods of making many food products.
The claims read on dry roasted mixed nuts to mixed nut butters.  And powdered eggs, dry powdered milk, fish flakes, and many more conventional food products.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-13, 18, 24, 26-29, 31-34, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rapport.
Rappaport (The Journal of Allergy) entitled "The Allergic Activity of Proteins Sterilized by Dry Heat" teaches on page 1 last paragraph, dried egg albumin sterilized with dry heat was effective as an allergen composition.  On page 2 various conditions are described including heating at 140 degrees C. for up to three hours and 11.5 hours at 120 degrees C.  On page 3 pollen was sterilized with dry heat for two hours at 140 degrees C.
The claims differ from Rappaport in that they are directed to 2 – 20 individual complete food allergens in the sterilized composition.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to sterilize multiple food allergens with dry heat because Rappaport teaches dry heat sterilization is effective to sterilize egg albumin and pollen allergens while maintaining their allergen activity.  To then sterilize a mixture of food allergens would be expected to be effective because egg albumin is notably sensitive to heating and most other food allergens are less sensitive to heat than albumin.  Further, the form consumed of many food allergens is cooked, not raw, such as wheat, most nuts, seafoods, and they remain allergenic.  Regarding claim 4 directed to a bulking agent, adding such agents to allergens for treating is conventional and makes the dosing more accurate.  Regarding claim 5 directed to blending, mixing allergens for allergy treatment with a conventional machine is routine in this art.  Regarding claim 7 directed to heat sterilization conditions, as heat sterilization is conventional in general and specifically for cooking foods, the conditions claimed would not require undue experimentation.  Regarding claim 8 directed to the device for heating, the conventional furnace employed for heating does not lend patentability.  Regarding claim 9 directed to the packaging, heating packaged foods and pharmaceuticals is routine to sterilize them in this art.  Regarding claims 11-13, 18 directed to the effect of the sterilization process, one would expect dry heat to be effective to inactivate heat sensitive microorganisms.  Regarding claim 24 directed to the protein integrity is maintained after sterilization, that is the point of the above reference which teaches the same.  Regarding the properties of the mixed food allergen product as claimed in claims 26-29, 38 they are entirely conventional and could be readily modified as desired.  Regarding claim 31 directed to the taste is not changed, the reference cited above details the lack of protein changes in the sterilized products.  Regarding claims 34, 36, 37 directed to adding prebiotics and probiotics, such common probiotics are often added to foods to help preserve them and make them more bioavailable.  Regarding claim 40 directed to removing metal particles from the product, this step is commonly performed in mass production of processed foods for obvious reasons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Francois (9,724,271) teaches in column 13 first paragraph sterilizing mixed allergens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655